Title: To George Washington from Philippe-André-Joseph de Létombe, 20 August 1782
From: Létombe, Philippe-André-Joseph de
To: Washington, George


                  
                     
                        Monsieur,
                        Boston, 20. Auguste 1782.
                     
                     J’ai reçu hier, à dix heures du Soir, le paquet de Votre Excellence.  J’en ai envoyé les lettres à Monsieur Le Marquis de Vaudreuil dont la réponse est ci-incluse.  Monsieur le Marquis de Vaudreuil m’a fait l’honneur, Monsieur, de me communiquer l’instruction de Votre Excellence relative aux Couriers; Ce qui Sera éxécuté de ma Part très ponctuellement.  Je suis, avec un profond respect, de votre Excellence, Le très-humble et très -obeissant serviteur
                     
                        de letombe
                     
                  
                  Translation
                     At Ten o’Clock last night I reced your Excellencys Packet & sent the letters to M. le Marquis de Vaudreuil whose answer I now inclose.  M. le M. de Vaudreuil has done me the honor to communicate to me your Excellencys instruction relative to the Expresses—they shall be attended to on my part most punctually.  I am &c. 
                     
                        
                           De letombe
                        
                     
                  
               